Title: To Benjamin Franklin from Benjamin Vaughan, 10 October 1779
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,Oct. 10h., 1779.
Mr Thos. Oliver of Lowlayton, Mr Richd. Oliver’s Cousin & the partner of Mr Lovel, thinks it adviseable to send the inclosed; & as he seemed anxious about it, I did not prevent his satisfying his own mind & being also satisfied about my good wishes to the Alderman.
Being told that the Grenada people who went on Sunday, would take no letters I deferred preparing a copy of my analysis of Mr Crawford’s book, and am caught unawares by this opportunity. You may perhaps have the book itself, but not the other pacquet, at least without Mr Luard delays his departure.— By this time you will have received your own papers, all but a material sentence or two in the Addenda & Corrigenda, and a corrected plate of Cotopaxi, taken from Bouguer, who differs somewhat from Ulloa I find, but still more from the English translator of Ulloa who makes sad confusion & mistake, such as would have misled men more accurate than myself.— But I have a singular confirmation in the interim from Bouguer.
I am, as ever, my dearest sir, yours most devotedly & gratefully
BV.
Nothing worth telling occurs to me at present.
 
Notation: B Vaughn Oct 10. 79
